                                          Case 3:17-cv-07190-JCS Document 129 Filed 01/25/21 Page 1 of 1




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     JUDY O’NEIL,                                        Case No. 17-cv-07190-JCS
                                                        Plaintiff,
                                   8
                                                                                             ORDER DENYING MOTION TO STAY
                                                  v.                                         AND MOTION TO STRIKE
                                   9
                                  10     CITY AND COUNTY OF SAN                              Re: Dkt. Nos. 114, 124
                                         FRANCISCO, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          In light of the parties’ stipulation (dkt. 128) regarding the authenticity of a doctor’s letter
                                  14   submitted by Plaintiff Judy O’Neil, and for the reasons stated in the Court’s order dated January
                                  15   12, 2021 (dkt. 127), Defendants’ motion to stay (dkt. 114) and motion to strike (dkt. 124) are
                                  16   DENIED. The case will proceed on the schedule stated in the January 12, 2021 order.
                                  17          This order is without prejudice to Defendants filing a new motion if subsequent
                                  18   developments or later-discovered evidence as to Ms. O’Neil’s health so warrant. That said, as
                                  19   stated in the Court’s previous order, the decision to deny the stay does not require a high degree of
                                  20   confidence that Ms. O’Neil would not live to see trial; it is enough that there is a significant risk of
                                  21   her death. Defendants must be prepared to try the case on the current schedule even if they intend
                                  22   to file another motion to stay.
                                  23          IT IS SO ORDERED.
                                  24   Dated: January 25, 2021
                                  25                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  26                                                     Chief Magistrate Judge
                                  27
                                  28
